NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 14-50432, 14-50435,
                                                     15-50276
                Plaintiff-Appellee,
                                                D.C. No. 2:14-cr-00055-GW
 v.

CLIFFORD EUGENE HENRY, Jr.,                     MEMORANDUM*
STEVEN ROBERT AGUIRRE, and
JONATHAN CARL JARRELL,

                Defendants-Appellants.

                   Appeals from the United States District Court
                      for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted August 8, 2017**
                               Pasadena, California

Before: CALLAHAN and OWENS, Circuit Judges, and FABER,*** District
Judge.

      In these consolidated appeals, Clifford Henry, Jr., Steven Aguirre, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David A. Faber, United States District Judge for the
Southern District of West Virginia, sitting by designation.
Jonathan Jarrell appeal from their jury convictions arising from their unauthorized

campfire that accidentally started a wildfire in the Angeles National Forest. All

three defendants were convicted under 18 U.S.C. § 1855 and 36 C.F.R. § 261.5(c).

Henry and Aguirre were also convicted under 36 C.F.R. § 261.5(e). As the parties

are familiar with the facts, we do not recount them here. We affirm.

      Henry and Aguirre argue that they were denied their Sixth Amendment right

to counsel because their defense attorneys “entirely fail[ed] to subject the

prosecution’s case to meaningful adversarial testing” by essentially conceding their

guilt at trial and arguing for jury nullification. United States v. Cronic, 466 U.S.

648, 659 (1984). However, there was no Cronic error because their defense

attorneys made the reasonable tactical decisions to concede uncontestable facts and

counts and focus on arguing that Henry and Aguirre were not guilty of the most

serious count. See United States v. Thomas, 417 F.3d 1053, 1057-59 (9th Cir.

2005) (holding that it was not Cronic error where defense counsel conceded some

incontestable counts to “enhance his credibility on counts where the evidence was

somewhat less clear and the penalties significantly greater”).

      Contrary to Jarrell’s contention, viewing the evidence in the light most

favorable to the prosecution, there was sufficient evidence to convict him under

both 18 U.S.C. § 1855 and 36 C.F.R. § 261.5(c). See Jackson v. Virginia, 443 U.S.

307, 319 (1979). The jury reasonably could have found that Jarrell aided and


                                          2
abetted his co-defendants in “set[ting] on fire any timber, underbrush, or grass or

other inflammable material.” 18 U.S.C. § 1855. Likewise, the jury reasonably

could have found that Jarrell “[c]aus[ed]” the wildfire. 36 C.F.R. § 261.5(c).

      The district court did not err by denying Jarrell’s motion to admit statements

made by the prosecutor during his co-defendants’ separate trial because the

statements were irrelevant to whether Jarrell violated § 1855. See Fed. R. Evid.

402 (“Irrelevant evidence is not admissible.”).

      The district court also did not err by declining to provide two jury

instructions requested by Jarrell. The term “set[]” in § 1855 is a common term that

the jury could readily understand. See United States v. Hicks, 217 F.3d 1038, 1045

(9th Cir. 2000) (stating that “the district court need not define common terms that

are readily understandable by the jury”). Further instruction regarding when a

crime is “complete” was unnecessary because the court’s given instructions were

sufficient to allow Jarrell to argue that his co-defendants had completed the crime

before Jarrell acted. See id. at 1046 (“[T]he instructions ultimately given by the

district court left ample room for the defense to proffer its theory of the case.”).

      We reject Jarrell’s contention that his § 1855 conviction should be reversed

based on cumulative error because there are no individual errors underlying his

conviction. See United States v. Franklin, 321 F.3d 1231, 1241 n.4 (9th Cir.

2003).


                                           3
      Finally, we affirm the district court’s restitution order as to all three

defendants. Defendants’ main argument is that the district court erred by including

fire suppression costs in the restitution order under the Mandatory Victim

Restitution Act (“MVRA”). However, the costs incurred to suppress the wildfire

were “directly and proximately” caused by defendants’ offense conduct, and are

authorized under the MVRA. 18 U.S.C. § 3663A(a)(2), (b)(1); see also United

States v. De La Fuente, 353 F.3d 766, 771-74 (9th Cir. 2003) (holding that costs

incurred by county fire department’s hazardous materials division when

responding to the defendant’s mailing of letters containing alleged anthrax were

recoverable under the MVRA). We reject defendants’ other challenges to the

restitution order based on Apprendi v. New Jersey, 530 U.S. 466 (2000), the Eighth

Amendment, and insufficient evidence that Jarrell “caused” the wildfire.

      AFFIRMED.




                                           4